Order entered December 20, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00567-CV

                               DARLENE C. AMRHEIN, Appellant

                                               V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                           On Appeal from the County Court at Law No. 6
                                       Collin County, Texas
                               Trial Court Cause No. 006-02654-2017

                                            ORDER
       Before the Court are appellant’s December 11, 2018 third motion for extension of time to

file corrected brief and appellees’ December 17, 2018 response. We GRANT the motion and

ORDER the brief be filed no later than February 1, 2019. We caution appellant that failure to

file the brief may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).




                                                      /s/   DAVID EVANS
                                                            JUSTICE